The appellant insists that the bill of complaint was subject to her demurrer, especially grounds 16 and 17 of the amended demurrer, to the effect that it does not show that the bill is filed in behalf of existing creditors; that, while the bill charges existing creditors when the conveyance was made from Lester to his wife, it does not show that they were the same ones when he became a bankrupt and in whose behalf the bill was filed. Section 3 of the bill charges:
"At the time of the execution of said deed, the said W. E. Lester was indebted to others than his wife; * * * said indebtedness, held by numerous creditors shown by schedule filed by said Wm. H. Lester in bankruptcy, is still unpaid and provable as unsecured demands and," etc.
We think the only rational meaning of this averment is the existence of creditors when the deed was made, and that their said debts existed when Lester filed his schedule in bankruptcy, and that said indebtedness was unpaid and provable when the bill was filed. There was no error in overruling the demurrer to the bill.
The bill avers and the proof shows that the creditors represented by the complainant were existing at the time of the conveyance, and which embraced substantially all of the grantors' property, and the burden was upon this appellant to show that the transaction was not fraudulent, that the consideration was adequate, the sale was fair and made in good faith. Reynolds v. Leak (Ala. Sup.) 105 So. 182;1 Brunson v. Rosenheim, 149 Ala. 112, 43 So. 31; Davis v. Harris,211 Ala. 679, 101 So. 458; London v. Anderson, 197 Ala. 16,72 So. 359. A detail discussion of the evidence can serve no good purpose but the same has been carefully weighed and considered, and we are firmly convinced that the trial court properly found that the appellant did not overcome the burden cast upon her, and the decree of the chancery court is accordingly affirmed.
Affirmed.
SAYRE, GARDNER, and MILLER, JJ., concur.
1 Ante, p. 429.